Citation Nr: 1724328	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  10-30 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for Montgomery GI Bill (MGIB) benefits beyond August 28, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1995 to August 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), Education Center in Muskogee, Oklahoma. 

This matter was previous before the Board in December 2012, November 2014, and February 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This matter was previously remanded in order to associate the Veteran's vocational rehabilitation file with the record, and, if necessary, to provide the Veteran with a supplemental statement of the case (SSOC) before returning the matter to the Board.  The AOJ successfully associated the Veteran's vocational rehabilitation file with the record, but the AOJ failed to issue a SSOC before returning the matter to the Board.  As such this matter must be remanded in order to issue an SSOC.

It is also noted that in a May 2017 Post-Remand Brief, his representative pointed out that it was unclear whether the records from the Veteran's counseling in McAllen, Texas in 2009  had been sought.  This should be addressed in the SSOC.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the claim on appeal, including addressing whether records from the Veteran's counseling in McAllen, Texas in 2009 had been sought.  If the benefit sought is not granted, provide the Veteran and his representative with a SSOC and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



